PER CURIAM.
Mitchell Simpson (“the defendant”) appeals the trial court’s order denying his motion for postconviction relief, in which he alleged four grounds that cumulatively support his claim for ineffective assistance of trial counsel, requiring a new trial. As we conclude that the defendant’s arguments are without merit and/or refuted by the record, and the defendant has failed to meet his burden under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), we affirm.
Affirmed.